UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” ( and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of February 10, 2011, there were 3,303,805 shares of the issuer’s Common Stock, no par value, outstanding. Table of Contents TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of December 31, 2010 (Unaudited) and June 30, 2010 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Six Months Ended December 31, 2010 (Unaudited) and December 31, 2009 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Six Months Ended December 31, 2010 (Unaudited) and the year ended June30, 2010 4 (d) Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2010 (Unaudited) and December 31, 2009 (Unaudited) 5 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 50 Part II. Other Information Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults upon Senior Securities 51 Item 4. Removed and Reserved 51 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. Important factors that could cause or contribute to such material differences include those discussed in “Item1A. Risk Factors” in our most recent Annual Report on Form 10-K. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) December 31, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalent $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $59 and $91 Other receivables Loan receivables from property development projects Inventories, less provision for obsolete inventory of $867 and $907 Investment in property development Prepaid expenses and other current assets Total current assets INVESTMENT IN UNCONSOLIDATED JOINT VENTURE INVESTMENT PROPERTY IN CHINA, Net PROPERTY, PLANT AND EQUIPMENT, Net OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 57 Total current liabilities BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,303,805 and 3, 227,430 shares issued and outstanding as at December 31, 2010, and June 30, 2010, respectively $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTEREST TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Six Months Ended Three Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, Revenue Products $ Testing Services Fabrication Services 93 Others Cost of Sales Cost of products sold Cost of testing services rendered Cost of fabrication services rendered Others 71 78 36 Gross Margin Operating Expenses / (Gains): General and administrative Selling 95 Research and development 20 87 10 Loss / (Gain) on disposal of property, plant and equipment 7 (1 ) Total operating expenses Income / (Loss)from Operations ) ) Other Income / (Expenses) Interest expenses ) Otherincome / (expenses), net Total otherincome / (expenses) 24 62 84 Income / (Loss)from Continuing Operations before Income Taxes ) ) Income Tax (Expenses) / Benefits ) 28 ) (9 ) Income / (loss) from continuing operations before non-controlling interest, net of tax ) ) Other Operating Activities Equity in earnings of unconsolidated jointventure, net of tax Discontinued Operations (Note 18) Loss from discontinued operations, net of tax (2 ) ) ) NET INCOME / (LOSS) ) ) Less: net income / (loss) attributable to the non-controlling interest ) ) Net Income / (Loss) Attributable to Trio-Tech International Common Shareholder $ $ ) $ $ ) Amounts Attributable to Trio-Tech International Common Shareholders: Income / (loss) from continuing operations, net of tax ) ) Loss from discontinued operations, net of tax (2 ) ) ) Net Income / (Loss) Attributable to Trio-Tech International Common Shareholders $ $ ) $ $ ) Comprehensive Income / (Loss) Attributable to Trio-Tech InternationalCommon Shareholders: Net income / (loss) ) ) Foreign currency translation, net of tax Comprehensive Income / (Loss) ) ) Less: Comprehensive income / (loss) attributable to the non-controlling interest ) ) Comprehensive Income / (Loss) Attributable to Trio-Tech International Common Shareholders $ $ ) $ $ ) Basic Earnings / (Loss) per Share: Basic earnings / (loss) per share from continuing operations attributable to Trio-Tech International $ $ ) $ $ ) Basic loss per share from discontinued operations attributable to Trio-Tech International $ $ ) $ $ ) Basic Earnings / (Loss) per Share from Net Income / (Loss) Attributable to Trio-Tech International $ $ ) $ $ ) Diluted Earnings / (Loss) per Share: Diluted earnings / (loss) per share from continuing operations attributable to Trio-Tech International $ $ ) $ $ ) Diluted loss per share from discontinued operations attributable to Trio-Tech International $ $ ) $ $ ) Diluted Earnings / (Loss) per Share from Net Income (Loss) Attributable to Trio-Tech International $ $ ) $ $ ) Weighted average number of common shares outstanding basic Dilutive effect of stock options Number of shares used to compute earnings per share diluted See notes to condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non- Controlling Shares Amount Capital Earnings Income Interest Total $ Balance at June 30, 2009 Stock option expenses Net loss ) ) ) Translation adjustment Balance at June 30, 2010 Cash received from stock options exercised 76 Stock option expenses Net income Translation adjustment ) Balance at December 31, 2010 See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Six Months Ended December 31, December 31, (unaudited) (unaudited) Cash Flow from Operating Activities Net income / (loss) $ $ ) Adjustments to reconcile net income / (loss) to net cash flow provided by operating activities Depreciation and amortization Bad debt (reversal) / expense, net ) Inventory provision 15 Warranty (recovery) / expense, net ) - Accrued interest expense, net of interest income ) Loss / (gain) on sale of property-continued operations 7 (1 ) Investment income - Stock compensation 88 Deferred tax provision ) 5 Changes in operating assets and liabilities, net of acquisition effects Accounts receivables ) Other receivables ) Other assets ) ) Inventories ) Prepaid expenses and other current assets ) Investment in property development ) Accounts payable and accrued liabilities ) Income tax payable ) Other non-current liabilities ) ) Net cash provided by (used in)operating activities ) Cash Flow from Investing Activities Equity in profit of unconsolidated joint venture - - Proceeds from unrestricted and restricted term deposits, net Loan receivables from property development projects ) - Investment in unconsolidated joint venture ) - Additions to property, plant and equipment ) ) Acquisition of PT SHI Indonesia, net of cash acquired - Proceeds from disposal of plant, property and equipment 54 3 Net cash used in investing activities ) ) Cash Flow from Financing Activities Borrowing on lines of credit - Repayment on lines of credit ) - Repayment of bank loans and capital leases ) ) Proceeds from long-term bank loans - Proceeds from stock options exercised - Net cash (used in) provided by financing activities ) Effect of Changes in Exchange Rate NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplementary Information of Cash Flows Cash paid during the period for: Interest $ $ 65 Income taxes $ $ 1 Non-Cash Transactions Capital lease of property, plant and equipment $ $ See notes to condensed consolidated financial statements. -5- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT PER SHARE AND NUMBER OF SHARES) 1.ORGANIZATION AND BASIS OF PRESENTATION Trio-Tech International (“the Company” or “TTI” hereafter) was incorporated in fiscal 1958 under the laws of the State of California.TTI provides third-party semiconductor testing and burn-in services primarily through its laboratories in Southeast Asia. In addition, TTI operates testing facilities in the United States.The Company also designs, develops, manufactures and markets a broad range of equipment and systems used in the manufacturing and testing of semiconductor devices and electronic components. TTI conducts business in five business segments: Manufacturing, Testing Services, Fabrication Services, Distribution and Real Estate. TTI has subsidiaries and joint ventures in the U.S.A., Singapore, Malaysia, Thailand, China and Indonesia as follows: Ownership Location Express Test Corporation (Dormant) 100% Van Nuys, California Trio-Tech Reliability Services (Dormant) 100% Van Nuys, California KTS Incorporated, dba Universal Systems (Dormant) 100% Van Nuys, California European Electronic Test Centre 100% Dublin, Ireland (Operation ceased on November 1, 2005) Trio-Tech International Pte. Ltd. 100% Singapore Universal (Far East) Pte. Ltd.* 100% Singapore Trio-Tech International (Thailand) Co. Ltd.* 100% Bangkok, Thailand Trio-Tech (Bangkok) Co. Ltd. 100% Bangkok, Thailand (51% owned by Trio-Tech International Pte. Ltd. and 49% owned by Trio-Tech International (Thailand) Co. Ltd.) Trio-Tech (Malaysia) Sdn. Bhd. 55% Penang and Selangor, Malaysia Trio-Tech (Kuala Lumpur) Sdn. Bhd. 55% Selangor, Malaysia (100% owned by Trio-Tech Malaysia Sdn. Bhd.) Prestal Enterprise Sdn. Bhd. 76% Selangor, Malaysia (76% owned by Trio-Tech (Malaysia) Sdn. Bhd.) Trio-Tech (Suzhou) Co. Ltd. * 100% Suzhou, China Trio-Tech (Shanghai) Co. Ltd. * 100% Shanghai, China (Operation ceased on January 1, 2010) Trio-Tech (Chongqing) Co. Ltd. * 100% Chongqing, China SHI International Pte. Ltd. 55% Singapore PT SHI Indonesia 55% Batam, Indonesia Trio-Tech (Tianjin) Co. Ltd. * 100% Tianjin, China Chong Qing Jun Zhou Zhi Ye Co. Ltd 20% Chongqing, China (20% owned by Trio-Tech (Chongqing) Co. Ltd.) * 100% owned by Trio-Tech International Pte. Ltd. -6- Table of Contents The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.All significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited condensed consolidated financial statements are presented in U.S. dollars.The accompanying condensed consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included.Operating results for the six months ended December 31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2011.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report for the fiscal year ended June 30, 2010. New Accounting Policy: Joint Venture - The Company analyzes its investments in joint ventures to determine if the joint venture is a variable interest entity (a “VIE”) and would require consolidation. The Company (a) evaluates the sufficiency of the total equity at risk, (b) reviews the voting rights and decision-making authority of the equity investment holders as a group, and whether there are any guaranteed returns, protection against losses, or capping of residual returns within the group and (c) establish whether activities within the venture are on behalf of an investor with disproportionately few voting rights in making this VIE determination. The Company would consolidate a venture that is determined to be a VIE if it was the primary beneficiary. Beginning January 1, 2010, a new accounting standard becameeffective and changed the method by which the primary beneficiary of a VIE is determined a primarily qualitative approach whereby the variable interest holder, if any, has the power to direct theVIE’s most significant activities and is the primary beneficiary. To the extent that the joint venture does not qualify as VIE, the Company further assess the existence of a controlling financial interest under a voting interest model to determine whether the venture should be consolidated. Equity Method - The Company analyzes its investments in joint ventures to determine if the joint venture should be accounted for using the equity method. The management evaluates both Common Stock and in-substance Common Stock whether they give the Company the ability to exercise significant influence over operating and financial policies of the joint venture even though the Company holds less than 50% of the Common Stock and in-substance Common Stock. The net income of the joint venture will be reported as “Equity in earnings of unconsolidated joint ventures, net of tax” in the Company’s condensed consolidated statements of operations and comprehensive income. Loan Receivables - The loan receivables are classified as current assets carried at face value and are individually evaluated for impairment.The allowance for loan losses reflects management’s best estimate of probable losses determined principally on the basis of historical experience and specific allowances for known loan accounts. All loans or portions thereof deemed to be uncollectible or to require an excessive collection cost are written off to the allowance for losses. Interest Income - Interest income on loans is recognized on an accrual basis. Discounts and premiums on loans are amortized to income using the interest method over the remaining period to contractual maturity. The amortization of discounts into income is discontinued on loans that are contractually 90 days past due or when collection of interest appears doubtful. All dollar amounts in the financial statements and in the notes herein are U.S. dollars (‘‘U.S.$’’) unless otherwise designated. Reclassification -Certain reclassifications have been made to the financial statements for the period ending December 31, 2009 to conform to the presentation made for the period ending December 31, 2010, with no effect on previously reported net income. -7- Table of Contents 2. ACQUISITION OF PT SHI INDONESIA, BATAM,INDONESIA On July 1, 2009, SHI International Pte. Ltd., a 55% owned subsidiary of the Company, consummated the acquisition of a 100% interest in PT SHI Indonesia, pursuant to the Share Purchase Agreement dated April 7, 2009. PT SHI Indonesia is an Indonesia–based enterprise providing fabrication of large and complex structures employed to process oil and gas and for temporary storage of the oil prior to transshipment, and related services for the offshore oil and gas industries. The Company’s objective for acquiring this business was to diversify its business, reduce the risk associated with sole industry focus, and enhance the Company’s future growth opportunities. Beginning on July 1, 2009, the operating results of this subsidiary were included in the consolidated statements of the Company for the year ended June 30, 2010 and represent the Company’s segment “fabrication services.” This acquisition transaction was not considered significant to the Company. Pursuant to the Share Purchase Agreement dated April 7, 2009, the purchase price was approximately $113, consisting of $10 in cash and $103 in a contingent note payable.In accordance with ASC Topic 805, Business Combinations, the Company allocated the purchase price to the tangible assets and liabilities based on their estimated fair values. The fair value assigned to intangible assets acquired was based on estimates and assumptions determined by management. Management determined that the fair value attributable to non-controlling interest was nil due to negative net asset value and the control premium associated with the Company’s majority ownership. Therefore, 100% of the goodwill was allocated to the majority shareholder, the Company. The total purchase price was allocated as follows: Total purchase price: Cash $ 10 Contingent note payable $ Allocated as follows: Cash & cash equivalent $ Accounts receivable Other current assets Fixed assets Accounts payable and accrued expenses ) Other non-current liabilities ) Non-controlling interest NET ASSETS $ ) Goodwill Total purchase price $ The contingent note payable of $103 was related to agreements to pay additional amounts based on achievement of certain performance measures after the acquisition date. The excess purchase price over the fair value of net assets acquired was recorded as goodwill. Goodwill is not amortized, but evaluated for impairment annually or whenever events or changes in circumstances indicate that the value of a certain asset may be impaired. The Companyperformed an assessment of the carrying value of its goodwill balance during the preparation of the Form 10-K report for fiscal year 2010 in accordance with ASC Topic 350, Intangibles-Goodwill and Other. As a result of the test, the Company concluded that the carrying amount of its fabrication services segment exceeded its fair value, and the goodwill of approximately $432 was fully impaired in fiscal year 2010.As management determined that the goodwill only belonged to the Company on the acquisition date, the goodwill was not recorded by the non-controlling interest which controls 45% of the equity of the Company’s Indonesia operation. Therefore, the impairment loss of goodwill in fiscal year 2010 was not allocated to the non-controlling interest. -8- Table of Contents 3.NEW ACCOUNTING PRONOUNCEMENTS In December 2010, the FASB issued ASU No.2010-28, Intangibles – Goodwill and Other (ASC Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts.Under Topic 350 on goodwill and other intangible assets, testing for goodwill impairment is a two-step test.When a goodwill impairment test is performed (either on an annual or interim basis), an entity must assess whether the carrying amount of a reporting unit exceeds its fair value (Step 1).If it does, an entity must perform an additional test to determine whether goodwill has been impaired and to calculate the amount of that impairment (Step 2).The amendments in this Update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that goodwill impairment exists. An entity should consider whether there are any adverse qualitative factors indicating that impairment may exist.The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010.The adoption of this update is not expected to have an impact on our results of operations or financial position, as the Company has fully impaired goodwill in prior fiscal years. In April 2010, the FASB issued ASU No. 2010-13, Compensation—Stock Compensation (ASC Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in which the Underlying Equity Security Trades. This ASU codifies the consensus reached in EITF Issue No. 09-J, Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in which the Underlying Equity Security Trades. The amendments to the codification clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity shares trades should not be considered to contain a condition that is not a market, performance, or service condition. This is effective for financial years beginning after December 15, 2010, which is the fiscal year beginning July 1, 2011 for the Company. The adoption of this update does not have any material impact on our results of operations or financial position. In March 2010, the FASB issued ASU No. 2010-19, Foreign Currency (Topic 830): Foreign Currency Issues: Multiple Foreign Currency Exchange. The purpose of this ASU was to codify the SEC staff announcement made at the March 18, 2010. EITF meeting providing the SEC staff’s views on certain foreign currency issues related to investments in Venezuela. This became effective on March 18, 2010. The adoption of this update does not have a material impact on our results of operations or financial position. In January 2010, the FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures (ASC Topic 820): Improving Disclosures about Fair Value Measurements, to update the guidance related to fair value measurements and disclosures, which requires a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. In addition, in the reconciliation for fair value measurements using significant unobservable inputs, or Level 3, a reporting entity should disclose separately information about purchases, sales, issuances and settlements (that is, on a gross basis rather than one net number). The updated guidance also requires that an entity should provide fair value measurement disclosures for each class of assets and liabilities and disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements for Level 2 and Level 3 fair value measurements. The updated guidance is effective for interim or annual financial reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. Except for the presentation and disclosure requirements required by this guidance, the adoption is not expected to have an impact on the Company’s condensed consolidated financial statements. -9- Table of Contents 4.INVENTORIES Inventories consisted of the following: Dec. 31, June 30, (Unaudited) Raw materials $ $ Work in progress Finished goods Less: provision for obsolete inventory ) ) $ $ 5.STOCK OPTIONS As of December 31, 2010, there were no outstanding options to purchase Common Stock which had been granted pursuant to the 1998 Employee Option Plan, which plan was terminated on December 2, 2005 by the Company’s Board of Directors. On September 24, 2007, the Company’s Board of Directors unanimously adopted the 2007 Employee Stock Option Plan and the 2007 Directors Equity Incentive Plan, which were approved by the shareholders on December 3, 2007.The 2007 Employee Stock Option Plan provides for awards of up to 300,000 shares of the Company’s Common Stock to employees, consultants and advisors.The 2007 Directors Equity Incentive Plan provides for awards of up to 200,000 shares of the Company’s Common Stock to the members of the Board of Directors in the form of non-qualified options and restricted stock. These two plans are administered by the Board, which also establishes the terms of the awards. On September 16, 2010, the Board of Directors adopted an amendment to the 2007 Employee Stock Option Plan to increase the number of shares available for grant under the Employee Stock Option Plan from 300,000 shares to 600,000 shares of Common Stock. The Board alsoadopted an amendment to the 2007 Directors Equity Incentive Plan to increase the number of shares available for grant under that plan from 200,000 shares to 400,000 shares of Common Stock.These amendments to the 2007 Employee Stock Option Plan and the 2007 Directors Equity Incentive Plan were approved by the shareholders on December 14, 2010. Assumptions The fair value for these options granted was estimated using the Black-Scholes option pricing model with the following weighted average assumptions, assuming no expected dividends: Six Months Ended December 31, Year Ended June 30, Expected volatility 112.24 - 122.07 % 107.18 - 145.18 % Risk-free interest rate 0.66 – 1.06 % 1.27 – 2.48 % Expected life (years) 2.00 - 3.25 2.00 - 3.25 -10- Table of Contents The expected volatilities are based on the historical volatility of the Company’s stock.The observation is made on a weekly basis.The observation period covered is consistent with the expected life of options.The expected term of options granted to employees has been determined utilizing the “simplified” method as prescribed by ASC Topic 718 Compensation – Stock Compensation, which, among other provisions, allowed companies without access to adequate historical data about employee exercise behavior to use a simplified approach for estimating the expected term of a "plain vanilla" option grant. The simplified rule for estimating the expected term of such an option was the average of the time to vesting and the full term of the option. The risk-free rate is consistent with the expected terms of the stock options and is based on the United States Treasury yield curve in effect at the time of grant. 2007 Employee Stock Option Plan The Company’s 2007 Employee Stock Option Plan (the “2007 Employee Plan”), which is shareholder-approved, permits the grant of stock options to its employees covering up to an aggregate 600,000 shares of Common Stock.Under the 2007 Employee Plan, all options must be granted with an exercise price of not less than “fair market value” as of the grant date and the options granted should be exercisable within a maximum of ten years after the date of grant, or such lesser period of time as is set forth in the stock option agreements. The options may be exercisable (a) immediately as of the effective date of the stock option agreement granting the option, or (b) in accordance with a schedule related to the date of the grant of the option, the date of first employment, or such other date as may be set by the Compensation Committee.Generally, options granted under the 2007 Employee Plan are exercisable within five years after the date of grant, and vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date.The share-based compensation will be recognized in terms of the grade method over the vesting period. Certain option awards provide for accelerated vesting if there is a change in control (as defined in the 2007 Employee Plan). Pursuant to the 2007 Employee Plan, stock options covering a total of 100,000 shares of the Company’s Common Stock were granted to certain officers and employees with an exercise price equal to the fair market value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) at the date of grant.These options vest over the period as follows: 25% vesting on the grant date, and the balance vesting in equal installments on the next three succeeding anniversaries of the grant date.The fair market value of 100,000 options granted to purchasethe Company’s Common Stock was approximately $316 based on the fair value of $3.16 per share determined by using the Black Scholes option pricing model. The Company recognized stock-based compensation expense of approximately $131 in the six months ended December 31, 2010 under the 2007 Employee Plan.Unamortized stock-based compensation of $296 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of four years. The Company did not grant any options pursuant to the 2007 Employee Plan during the six months ended December 31, 2009. The Company recognized stock-based compensation expenses of $88 in the six months ended December 31, 2009 under the 2007 Employee Plan.The balance of unamortized stock-based compensation of $148 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of three years. -11- Table of Contents As of December 31, 2010, there were vested employee stock options covering a total of 115,750 shares of Common Stock. The weighted-average exercise price was $5.77 and the weighted average remaining contractual term was 3.03 years. The total intrinsic value of vested employee stock options during the six month period ended December 31, 2010 was $52. A summary of option activities under the 2007 Employee Plan during the six month period ended December 31, 2010 is presented as follows: Weighted- Average Weighted - Average Remaining Aggregate Options Exercise Price Contractual Term (Years) Intrinsic Value Outstanding at July 1, 2010 $ $ Granted - Exercised - Forfeited or expired - - Outstanding at December 31, 2010 $ $ Exercisable at December 31, 2010 $ 3. 03 $ 52 The fair value of the 76,375 options exercised was $295. Cash received from options exercised during the six months ended December 31, 2010 was approximately $135. A summary of the status of the Company’s non-vested employee stock options during the six months ended December 31, 2010 is presented below: Weighted-Average Grant-Date Options Fair Value Non-vested at July 1, 2010 $ Granted Vested ) Forfeited ) Non-vested at December 31, 2010 $ -12- Table of Contents 2007 Directors Equity Incentive Plan The 2007 Directors Equity Incentive Plan (the “2007 Directors Plan”), which is shareholder-approved, permits the grant of up to an aggregate 400,000 shares of Common Stock to its duly elected non-employee directors in the form of non-qualified options and restricted stock. The exercise price of the non-qualified options is 100% of the fair market value of the underlying shares on the grant date.The options have five-year contractual terms and are generally exercisable immediately as of the grant date. Pursuant to the 2007 Directors Plan, 150,000 shares of stock options were granted to our directors with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant.The fair market value of 150,000options granted to purchase the Company's Common Stock was approximately $405 based on the fair value of $2.70 per share determined by the Black Scholes option pricing model.There were no options exercised during the six month period ended December 31, 2010.The Company recognized stock-based compensation expense of $405 in the six month period ended December 31, 2010 under the 2007 Directors Plan. During the six months ended December 31, 2009, the Company did not grant any options pursuant to the 2007 Directors Plan and no stock-based compensation expense was recognized. The total intrinsic value of directors’ stock options during the six months ended as of December 31, 2010 was $196.A summary of option activities under the 2007 Directors Plan during the six months ended December 31, 2010 is presented as follows: Options Weighted- Average Exercise Price Weighted - Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2010 $ Granted - Exercised - Forfeited or expired - Outstanding at December 31, 2010 $ $ Exercisable at December 31, 2010 $ $ -13- Table of Contents 6.EARNINGS PER SHARE The Company adopted ASC Topic 260, Earnings Per Share. Basic EPS are computed by dividing net income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period.Diluted EPS give effect to all dilutive potential common shares outstanding during a period.In computing diluted EPS, the average price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options and warrants. Options to purchase 646,125 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of December 31, 2010.Options covering 99,500 shares were excluded in the computation of diluted EPS because the exercise price was greater than the average market price of the common shares and therefore were anti-dilutive. The following table is a reconciliation of the weighted average shares used in the computation of basic and diluted EPS for the years presented herein: Six Months Ended Three Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Income / (loss) attributable to Trio-Tech International common shareholders from continuing operations, net of tax $ $ ) $ $ ) Loss attributable to Trio-Tech International common shareholders from discontinued operations, net of tax (2 ) ) - ) Net income / (loss) attributable to Trio-Tech International common shareholders $ $ ) $ $ ) Basic earnings / (loss) per share from continuing operations attributable to Trio-Tech International $ $ ) $ $ ) Basicloss per share from discontinued operations attributable to Trio-Tech International - ) - ) Basicearnings / (loss) per share from net income / (loss) attributable to Trio-Tech International $ $ ) $ $ ) Dilutedearnings / (loss) per share from continuing operations attributable to Trio-Tech International $ $ ) $ $ ) Diluted loss per share from discontinued operations attributable to Trio-Tech International - ) - ) Dilutedearnings / (loss) per share from net income / (loss) attributable to Trio-Tech International $ $ ) $ $ ) Weighted average number of common shares outstanding - basic Dilutive effect of stock options - - Number of shares used to compute earnings per share - diluted -14- Table of Contents 7.ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable consists of customer obligations due under normal trade terms. Although management generally does not require collateral, letters of credit may be required from the customers in certain circumstances. Management periodically performs credit evaluations of the customers’ financial conditions. Senior management reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible. Management includes any accounts receivable balances that are determined to be uncollectible in the allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available to us, management believed the allowance for doubtful accounts as of December 31, 2010 and June 30, 2010 was adequate. The following table represents the changes in the allowance for doubtful accounts: Dec. 31, June 30, (Unaudited) Beginning $ 91 $ Additions charged to expenses 51 42 Recovered ) ) Actual write-offs - - Ending $ 59 $ 91 8.WARRANTY ACCRUAL The Company provides for the estimated costs that may be incurred under its warranty program at the time the sale is recorded.The Company provides warranty for products manufactured in the term of one year.The Company estimates the warranty costs based on the historical rates of warranty returns.The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amounts as necessary. Dec. 31, June 30, (Unaudited) Beginning $ $ 49 Additions charged to cost and expenses 40 Reversal ) (9 ) Actual usage ) ) Ending $ 50 $ 9.INCOME TAX The Company had no material adjustments to its liabilities for unrecognized income tax benefits according to the provisions of ASC Topic 740 Income Tax. The income tax expenses was $158 for the six months and $162 for the three months ended December 31, 2010 as compared to the income tax benefit of $28 for the six months and tax expenses of $9 for the three months ended December 31, 2009. The Company accrues penalties and interest related to unrecognized tax benefits when necessary as a component of penalties and interest expenses, respectively.The Company had not accrued any penalties or interest expenses relating to unrecognized benefits at June 30, 2010 and December 31, 2010. -15- Table of Contents The major tax jurisdictions in which the Company files income tax returns are the United States, Singapore and Malaysia.The statute of limitations, in general, is open for years 2004 to 2010 for tax authorities in those jurisdictions to audit or examine income tax returns.The Company is under annual review by the government of Singapore.However, the Company is not currently under tax examination in any other jurisdiction. The Company did not recognize any income tax benefit according to the provisions of ASC Topic 740 Income Tax during the second quarter of fiscal 2011. 10.INVESTMENT IN PROPERTY DEVELOPMENT The following table presents the Company’s investment in property development in China as of December 31, 2010. The exchange rate is based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore. Investment Date Investment Amount Investment Amount (RMB) (U.S. Dollars) Investment in developments - JiaSheng 08/27/2007 Investment in developments - JiaSheng 12/17/2007 Return of investment in developments- JiaSheng 06/26/2008 ) ) Return of investment in developments - JiaSheng 10/23/2008 ) ) Return ofinvestment in developments - JiaSheng 11/20/2009 ) ) Return ofinvestment in developments - JiaSheng 11/03/2010 ) ) Return ofinvestment in developments - JiaSheng 11/08/2010 ) ) Return ofinvestment in developments - JiaSheng 11/09/2010 ) ) Return ofinvestment in developments - JiaSheng 11/10/2010 ) ) Return ofinvestment in developments - JiaSheng 11/12/2010 ) ) Total: Investment in property developments – Jia Sheng (project B-48 Phase 1) - - On August 27, 2007, Trio-Tech (Chongqing) Co. Ltd. entered into a Memorandum Agreement with JiaSheng Property Development Co., Ltd. (“JiaSheng”) to invest in a piece of property (project B-48 phase 1) with 24.91 acres owned and developed by JiaSheng located in Chongqing City, China, which was intended for sale after the completion of development.Pursuant to the signed agreement, Trio-Tech (Chongqing) Co. Ltd. invested RMB 10,000, equivalent to approximately $1,509based on the exchange rate as on December 31, 2010published by the Monetary Authority of Singapore. The agreement guarantees the Company a return on its investment. On December 17, 2007, Trio-Tech (Chongqing) Co. Ltd. invested an additional RMB 5,000, approximately $755, based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore, to increase the square meters of the buildings specified in the original Memorandum Agreement dated August 27, 2007 by 9,885 square meters, which was approved by the Chinese District Zoning Regulation Bureau. In the fourth quarter of fiscal 2008, the investment of RMB 5,000, approximately $755 based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore, was returned to the Company, which reduced the investment in this project to RMB 10,000, or approximately $1,509.The Company also recorded a return on investment of RMB 750, approximately $111, in investment income in the fourth quarter of fiscal 2008. -16- Table of Contents In October 2008, Trio-Tech (Chongqing) Co. Ltd. offset the second return of investment principal of RMB 1,988, or $300, and investment income of RMB 1,312, or $195, based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore, from JiaSheng against the purchase of property from JiaSheng.The investment income was part of the return of investment based on the investment amount of RMB 10,000, or approximately $1,509. In the second quarter of fiscal 2010, Trio-Tech (Chongqing) Co. Ltd. received the third return of investment principal of RMB 1,988, or $300 based on the exchange rate as of December 31, 2010 published by the Monetary Authority of Singapore, and investment income of RMB 1,312, or $195, from JiaSheng. The investment income was part of the return of investment based on the total investment amount of RMB 10,000, or approximately $1,509. In January 2010, the Company entered into a Memorandum of Agreement with JiaSheng to extend the agreement on August 27, 2007. The agreement was extended to April 25, 2010 for a consideration of RMB 1,250, or approximately $186 based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore.The Company received the consideration of RMB 625, approximately $93, in January 2010 and received the balance of RMB 625, or approximately $93, in May 2010. The amount received was recorded as investment income in the relevant period. In April 2010, the agreement was further extended to October 31, 2010 for an additional consideration of RMB 1,250, or approximately $186 based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore.In August 2010, Jia Sheng paid RMB 625, or approximately $93, and paid the balance of RMB 625, or approximately $93, in the second quarter of fiscal 2011. The amount received was recorded as investment income in the relevant period. In the second quarter of fiscal 2011, Trio-Tech (Chongqing) Co. Ltd. received RMB 6,024, or $909 based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore, as a full and final payment towards the investment pursuant to the Memorandum Agreement entered with Jiasheng on August 27, 2007 to October 31, 2010.In addition, a return on investment of RMB 3,976, or $591 based on the exchange rate as of December 31, 2010 published by the Monetary Authority of Singapore, was received by Trio-Tech (Chongqing) Co. Ltd. and recorded as investment income in the relevant period. 11.LOAN RECEIVABLE FROM PROPERTY DEVELOPMENT PROJECTS The following table presents the Company’s loan receivable from property development projects in China as of December 31, 2010. The exchange rate is based onthe datepublished by the Monetary Authority of Singapore as on December 31, 2010. Loan Date Loan Amount Loan Amount (RMB) (U.S. Dollars) Loan toJiaSheng (Project B-48 Phase 2) 11/1/2010 Loan to JiangHuai (Project - Yu Jin Jiang An ) 11/1/2010 Net loan receivable from property development projects On November 1, 2010, Trio-Tech (Chongqing) Co. Ltd. entered into a new Memorandum Agreement with JiaSheng to invest in their property development projects (Project B-48 Phase 2) located in Chongqing City, China. The amount was classified as a loan based onASC Topic 310-10-25 Receivables, amounting to RMB 5,000, equivalent to approximately $755 based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore. The agreement guaranteed the Company an income of RMB 1,250, or approximately $186 based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore, payable in four quarterly installments of RMB 313, or approximately $47.The loan receivable is unsecured and repayable within a year.The book value of the receivable approximates to its fair value. -17- Table of Contents On November 1, 2010, Trio-Tech (Chongqing) Co. Ltd. entered into a new Memorandum Agreement with JiangHuai Property Development Co. Ltd. (“JiangHuai”) to invest in their property development projects (Project - Yu Jin Jiang An) located in Chongqing City, China. The amount was classified as a loan based on ASC Topic 310-10-25 Receivables, amounting to RMB 2,000, equivalent to approximately $302 based on the exchange rate on December 31, 2010 published by the Monetary Authority of Singapore. The agreement guaranteed the Company an income of RMB 400, or approximately $60 based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore, payable within a year. The loan is secured by the underlying property and repayable within one year.The book value of the loan approximates its fair value. 12.INVESTMENT PROPERTY IN CHINA The following table presents the Company’s investment in the property in China as of December 31, 2010. The exchange rate is based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore. Investment Date Investment Amount Investment Amount (RMB) (U.S. Dollars) Purchase of rental property - MaoYe 01/04/2008 Purchase of rental property - JiaSheng 10/23/2008 Additional cost of rental property - JiaSheng 12/01/2009 32 Investment rental property disposed - JiaSheng 02/05/2010 ) ) Purchase ofrental property – Jiang Huai 01/06/2010 Gross Investment in rental property Accumulated depreciation on rental property 12/31/2010 ) ) Net investment in property - China On January 4, 2008, Trio-Tech (Chongqing) Co. Ltd. entered into a Memorandum Agreement with MaoYe Property Ltd. to purchase an office space of 827.2 square meters on the 35th floor of a 40 story office building located in Chongqing, China.The total cash purchase price was RMB 5,554, equivalent to approximately $838 based on the exchange rate as of December 31, 2010 published by the Monetary Authority of Singapore.Under the terms of the agreement, the Company paid the purchase price in full on January 4, 2008.The Company rented this property to a third party on July 13, 2008. The term of the rental agreement was five years with a monthly rental income of RMB 39, or approximately $6 for the first three years, with an increase of 8% in the fourth year and another 8% in the fifth year. This property generated a rental income of $17 and $34 in the three and six months ended December 31, 2010, respectively, as compared to $17 and $34 for the same periods in the last fiscal year. On October 23, 2008, Trio-Tech (Chongqing) Co. Ltd. entered into a Memorandum Agreement with JiaSheng to purchase four units of commercial property and two units of residential property, totaling 1,391.70 square meters, at JiaSheng Jingyun Huafu Project located at No. 17 Puyun Avenue in Chongqing, China. The total purchase price was RMB 7,042, approximately $1,063 based on the exchange rate as of December 31, 2010 published by the Monetary Authority of Singapore.The Company made cash payment of RMB 3,612, or $540, and offset the remaining purchase price for this commercial and residential property with the investment return and investment income from the No. B48 property in the BeiPei district of Chongqing City. As of the filing date of this Form 10-Q the Company is the registered owner of the property, while awaiting for the process of transfer of title to the property to take place. This property generated a rental income of $35 and $86 in the three and six months ended December 31, 2010 respectively,as compared to $51 and $102 for the same periods in the last fiscal year. -18- Table of Contents In January 2010, the Company entered in to a Memorandum Agreement with Jiang Huai to purchase eight units of commercial property, totaling 1,002.26 square meters, at 32 Bin Jian Road, Zhong County in Chongqing, China. The total purchase price of RMB 3,600, or approximately $543, was paid using the funds generated from the rental and investment income and the Company rented this property to a third party on January 8, 2010. The rental agreement provided for a one year renewable term with an annual rental income of RMB 720, or approximately $106.This property generated a rental income of $27 and $54 in the three and six months ended December 31, 2010. In March 2010, the Company entered into a Memorandum Agreement with Chongqing Fu Li Real Estate Development Co., Ltd. to purchase two commercial properties totaling 311.99 square meters, at Unit # 5-3 and 5-4 (“office space”) located in Jiang Bei District Chongqing, which is currently under construction, for the use of the Company as its office premises once completed. Trio-Tech (Chongqing) Co. Ltd. is currently renting its office premises from a third party. The total purchase price committed and paid was RMB 3,678, or approximately $555 based on the exchange rate as on December 31, 2010 published by the Monetary Authority of Singapore.A down payment deposit of RMB 100, or approximately $15, was paid on March 19, 2010. In April 2010, a deposit of RMB 3,578, or approximately $535, which was the remaining balance of the purchase price, with related tax expense of RMB 150, or approximately $22, was paid.These payments were made from funds generated internally. The expected date ofcompletion and handover of this office space is October 2011. Total rental incomes for the investment properties in China were $79 and $174 in the three and six months ended December 31, 2010, respectively, as compared to $68 and $136for the same periods in the last fiscal year. Depreciation expenses for the investment property in China were $29 and $58 in the three and six months ended December 31, 2010, respectively, as compared to $23 and $46 for the same periods in the last fiscal year. 13.BUSINESS SEGMENTS The Company operates in five segments; the testing service industry (which performs structural and electronic tests of semiconductor devices), the designing and manufacturing of equipment (which equipment tests the structural integrity of integrated circuits and other products), distribution of various products from other manufacturers in Singapore and Southeast Asia, the fabrication segment (which provides fabrication services in Indonesia for the oil and gas industry) and the real estate segmentin China. The revenue allocated to individual countries was based on where the customers were located. The allocation of the cost of equipment, the current year investment in new equipment and depreciation expense have been made on the basis of the primary purpose for which the equipment was acquired. All inter-segment sales were sales from the manufacturing segment to the testing and distribution segments. Total inter-segment sales were $88 and $156 for the three and six months ended December 31, 2010 respectively,as compared to $1 and $11 for the same periods in the last fiscal year.Corporate assets mainly consisted of cash and prepaid expenses. Corporate expenses mainly consisted of stock option expenses, salaries, insurance, professional expenses and directors' fees. -19- Table of Contents The following segment information is unaudited for the six months ending December 31, 2010: Business Segment Information: Six months Operating Depr. Ended Net Income Total and Capital Dec. 31, Sales (Loss) Assets Amort. Expenditures Manufacturing $ $ 10 $ $ $ ) 6 Testing Services ) Distribution 59 - - 37 3 - Real Estate 62 1 51 Fabrication ) 5 Services ) Corporate & - ) - - Unallocated - 76 - - Total Company $ ) $ $ $ The following segment information is unaudited for the three months ending December 31, 2010: Business Segment Information: Quarter Operating Depr. Ended Net (Loss) Total and Capital Dec. 31, Sales Income Assets Amort. Expenditures Manufacturing $ $ ) $ $ 64 $ ) 50 4 Testing Services 71 70 Distribution 28 - - 22 2 - Real Estate 31 - 26 - Fabrication 93 ) 44 1 Services ) Corporate & - ) - - Unallocated - 76 - - Total Company $ ) $ $ $ -20- Table of Contents 14.NON-CONTROLLING INTEREST As of July 1, 2009, the Company implemented ASC Topic 810, Consolidation, which modifies the accounting and disclosure requirements for subsidiaries which are not wholly-owned. In accordance with the provisions of ASC Topic 810, Consolidation, the Company has reclassified the non-controlling interest previously reflected between long-term liabilities and stockholders’ equity and included the amount as a component of stockholders’ equity in the accompanying condensed consolidated balance sheets. Additionally, the Company has presented the net income attributable to the Company and the non-controlling ownership interestsseparately in the accompanying condensed consolidated financial statements. Non-controlling interest represents the minority stockholders’ share of 45% of the equity of Trio-Tech Malaysia Sdn. Bhd.45% interest in SHI International Pte. Ltd and 24% interest in Prestal Enterprise Sdn. Bhd., which are subsidiaries of the Company. The table below reflects a reconciliation of the equity attributable to non-controlling interest: Dec. 31, 2010 June 30, 2010 Non-controlling interest (Unaudited) Beginning balance $ $ Comprehensive income / (loss) attributable to the non- controlling interest ) Ending balance $ $ 15.FAIR VALUE MEASUREMENTS In September2006, the FASB issued ASC Topic 820 Fair Value Measurements and Disclosures (formerly Statement of Financial Accounting Standard No.157 Fair Value Measurements).ASC Topic 820 provides enhanced guidance for using fair value to measure assets and liabilities.Under the standard, fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between participants in the market in which the reporting entity transacts its business.ASC Topic 820 clarifies the principle that fair value should be based on the assumptions market participants would use when pricing the asset or liability.In support of this principle, ASC Topic 820 establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy.Effective July 1, 2008, the Company adopted the provisions of ASC Topic 820 as it relates to financial assets and financial liabilities. The adoption of ASC Topic 820 did not have a material effect on our results of operations, financial position or liquidity. The following table provides a summary of the assets and liabilities that are measured at fair value on a recurring basis as of December 31, 2010: BasisofFairValueMeasurements Asof December 31, 2010 QuotedPrices in Active Markets for Identical Assets Level1 Significant Other Observable Inputs Level2 Significant Unobservable Inputs Level3 Assets Short-term deposits $ $ $
